Title: Agreement with the President, Directors, and Company of the Bank of the United States, [25 June 1792]
From: Hamilton, Alexander,Willing, Thomas
To: 



[Philadelphia, June 25, 1792]

Agreement between Alexander Hamilton Secretary of the Treasury of the United States, by virtue of authority from the President of the United States, on behalf of the United States, of the one part, and the President, Directors and Company of the Bank of the United States of the other part.
Whereas in and by the Act, intituled An Act to incorporate the Subscribers to the Bank of the United States, it is among other things enacted in the words following “That it shall be lawful for the President of the United States, at any time or times, within eighteen months after the first day of April next, to cause a subscription to be made to the Stock of the said Corporation, as part of the aforesaid Capital Stock of Ten millions of Dollars, on behalf of the United States, to an amount not exceeding Two millions of Dollars; to be paid out of the monies which shall be borrowed by virtue of either of the Acts, the one entitled, An Act making provision for the debt of the United States; and the other entitled, An Act making provision for the reduction of the public debt; borrowing of the Bank an equal sum, to be applied to the purposes, for which the said monies shall have been procured; reimbursable in Ten years, by equal annual installments; or at any time sooner, or in any greater proportions, that the Government may think fit.”
And whereas for carrying into execution the said provision, The President by writing under his hand bearing date the 9th day of May last past, did authorize the said Secretary to subscribe by one or more subscriptions on behalf and in the Name of the United States for such number of Shares of and in the Capital Stock of the said Corporation as together should amount to Two millions of dollars and the same to pay for out of any monies which have been or shall be borrowed by virtue of either of the Acts the one entitled “An Act making provision for the debt of the United States” and the other entitled “An Act making provision for the reduction of the public debt” and did further authorize the said Secretary to borrow of the said Corporation for and on account of the United States and equal sum, namely Two millions of Dollars to be applied to the same purposes for which the said Monies shall have been procured and to be reimbursable in Ten years by equal annual installments or at any time sooner or in any greater proportions that the Government may think fit; Provided that the Interest thereof should not exceed the rate of six per Centum per Annum; and did also empower the said Secretary to enter into and conclude with the said Corporation such contracts and agreements as should be necessary for fulfilling the purposes aforesaid promising to ratify whatever he should lawfully do in the premises.
Now therefore these presents Witness That it hath been agreed and it is hereby agreed by and between the parties aforesaid as follows, to Wit.
First—The said Secretary of the Treasury forth-with after the execution of these Presents shall pursuant to the authority to him given as aforesaid subscribe in some proper book at the said Bank in the name and on behalf of the United States for Five thousand Shares of and in the Capital Stock of the said Corporation.
Secondly—The subscription so to be made shall be deemed to have been made on the twentieth day of December last past and the said United States shall be deemed to have become on the said day and shall be proprietors of the said Five thousand shares of and in the said Capital Stock; subject to the conditions and agreements hereinafter specified.
Thirdly—The amount of the said Five thousand shares, namely two Millions of Dollars shall be payable in moieties, one moiety upon the day of the execution of these Presents, the other moiety on the first day of July next.
Fourthly—The said Corporation upon the payment of each of the said Moieties shall forth-with lend, advance and pay a sum, equal to such moiety to the United States to bear an Interest at the rate of six per centum per Annum; subject to the terms of reimbursement in the Act aforesaid specified.
Fifthly—As the dividend upon the said first moiety will begin to accrue on the said 20th day of December last past, the Interest upon the loan which shall be first made pursuant to the article next preceding, that is to say upon the principal sum of one Million of Dollars shall begin to accrue upon the said 20th day of December last, and the Interest upon the said Second loan of one million of Dollars shall begin to accrue upon the said first day of July next.
Sixthly—The interest upon the said loans shall be payable and paid half yearly, that is to say, the first half yearly payment shall be made on the first day of July next and thereafter a half yearly payment shall be made on the first day’s of January and July in each year until the final reimbursement of the said Loans.
In testimony whereof The said Secretary hath hereunto subscribed his hand and caused to be affixed the seal of the Treasury of the United States, and the said President, Directors and Company have hereunto caused to be affixed the Seal of the said Corporation. Done at Philadelphia the Twenty fifth day of June in the year one thousand seven hundred and ninety two.
Alexander HamiltonSecy of the TreasyThos. Willing Prest.
AttestJohn Kean Cashr.
 